Per curiam.
This disciplinary proceeding is before the Court on the petition of the respondent, Diane Lindsey Perry, for voluntary discipline in which she seeks a suspension pursuant to Bar Rule 4-104 (mental incapacity and substance abuse), due to the fact that she is suffering from a bipolar mental disorder. The State Bar is in agreement with Perry’s petition. We agree that an indefinite suspension is appropriate under the circumstances. Accordingly, Perry is suspended indefinitely and must meet the following conditions to which she has agreed before she may be readmitted to the practice of law in this state. Those conditions are that: (a) Perry shall place herself under the jurisdiction of the State Bar Lawyer Assistance Program (LAP) for evaluation, treatment and monitoring of any condition that the LAP may determine appropriate; (b) Perry shall provide any and all waivers required to allow the LAP to provide information to the Office of the General Counsel of the State Bar of Georgia concerning her condition, treatment and progress; (c) Perry must obtain certifi*758cation from the LAP that, based on its review of its records, Perry exhibits no symptom of any condition that would make respondent a danger to the public in the course of her practice of law or her clients. Perry must obtain said certification before she can apply for readmission to practice; (d) Perry must obtain certification from the Office of the General Counsel that, based on its review of its records, Perry has engaged in no conduct that makes her a danger to the public in the course of her practice of law or her clients. Perry must obtain said certification before she can apply for readmission to practice; (e) subsequent to obtaining the certifications from the LAP and the Office of the General Counsel, Perry shall apply for and take the Georgia Multi-State Professional Responsibility Examination (MPRE) or its successor. Perry must obtain certification from the Board of Bar Examiners of her passage of the MPRE before she can apply for readmission to practice; (f) Perry shall serve upon the Office of the General Counsel copies of any certifications from the LAP and from the Board of Bar Examiners concerning her passage of the MPRE; (g) Perry shall file any certifications from the Board of Bar Examiners, the LAP and the Office of the General Counsel with the State Disciplinary Board; (h) Perry shall file any request for readmission to practice with the Review Panel of the State Disciplinary Board. Perry’s request must show that she has met all the conditions for readmission. The Office of the General Counsel shall file the response of the State Bar of Georgia to Perry’s request; and (i) the Review Panel shall review the record of this proceeding, including the certifications, Perry’s request and the State Bar’s response. The Panel shall file its report and recommendation on Perry’s readmission with the Supreme Court.
Decided September 14, 1998.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
Walters, Davis & Pujadas, W. Emory Walters, for Perry.
Perry is reminded of her duties under Bar Rule 4-219 (c).

Suspended indefinitely.


All the Justices concur.